Matter of Michels Corp. v Port Auth. of N.Y. & N.J. (2020 NY Slip Op 07138)





Matter of Michels Corp. v Port Auth. of N.Y. & N.J.


2020 NY Slip Op 07138


Decided on December 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 01, 2020

Before: Gische, J.P., Webber, Oing, Mendez, JJ. 


Index No. 161540/18 Appeal No. 12501 Case No. 2019-4642 

[*1]In the Matter of Michels Corporation, Petitioner-Appellant,
vThe Port Authority of New York and New Jersey et al., Respondents-Respondents.


Troutman Pepper, New York (Frank T. Cara of counsel), for appellant.
Port Authority Law Department, New York (Juan M. Barragan of counsel), for Port Authority of New York and New Jersey, respondent.
Peckar & Abramson, PC, New York (Alan Winkler of counsel), for Walsh Construction Company II LLC, respondent.

Appeal from judgment (denominated decision and order), Supreme Court, New York County (W. Franc Perry, J.), entered on or about April 19, 2019, inter alia, denying the petition seeking, among other things, to vacate the award by respondent Port Authority of New York and New Jersey (Port Authority) of a contract to respondent Walsh Construction Company II LLC (Walsh), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously [*2]dismissed, without costs, as moot.
Following a competitive bidding process, Port Authority awarded the subject contract to Walsh, which has completed the work, rendering the petition moot (see Matter of Metropolitan Steel Indus., Inc. v Dormitory Auth. State of N.Y., 72 AD3d 495 [1st Dept 2010]). We decline to apply the exception to the mootness doctrine (see Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., 2 NY3d 727, 730 [2004]; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-15 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 1, 2020